ORDER
Appellees have filed a petition for rehearing and suggestion for rehearing en banc. Appellants have filed a response to the petition.
The Court grants the petition for rehearing and withdraws the published opinion of this Court filed June 18, 1992. Appellees’ suggestion for rehearing en banc is held in abeyance pending further action by this Court.
Entered at the direction of Judge Wilkins with the concurrence of Judge Russell and Judge Ward, United States District Judge sitting by designation.